State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    519865
________________________________

In the Matter of ERIC J.
   SHIELDS,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Peters, P.J., Garry, Egan Jr. and Lynch, JJ.

                             __________


     Eric J. Shields, Moravia, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Elliot, J.),
entered June 4, 2014 in Albany County, which, in a proceeding
pursuant to CPLR article 78, granted respondent's motion to
dismiss the petition.

      Petitioner commenced this CPLR article 78 challenging two
prison disciplinary determinations. Respondent moved to dismiss
the petition on the ground that the proceeding was not commenced
within the four-month statute of limitations provided in CPLR 217
(1). Supreme Court granted the motion and petitioner now
appeals.

      We affirm. Petitioner received notification that the
challenged disciplinary determinations had been administratively
                              -2-                  519865

affirmed on February 15, 2013 and on March 12, 2013. Given that
the instant proceeding was not commenced until November 21, 2013,
more than four months thereafter (see CPLR 217 [1]), it was
clearly time-barred (see Matter of Jackson v Fischer, 78 AD3d
1335 [2010], lv denied 16 NY3d 705 [2011]; Matter of Smith v
Goord, 42 AD3d 839 [2007]). Petitioner's request for
reconsideration did not operate to toll the statute of
limitations (see Matter of Savinon v Bezio, 79 AD3d 1519 [2010];
Matter of Jenkins v Goord, 288 AD2d 732, 733 [2001], appeal
dismissed 97 NY2d 748 [2002]). Therefore, Supreme Court properly
dismissed the petition. In view of this disposition, we are
foreclosed from addressing the merits of petitioner's claims.

     Peters, P.J., Garry, Egan Jr. and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court